
	
		I
		112th CONGRESS
		2d Session
		H. R. 5376
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Altuglas® BS 100
		  beads, BS 110 beads, and BS 130 beads.
	
	
		1.Altuglas® BS 100 beads, BS
			 110 beads, and BS 130 beads
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Altuglas® BS 100 beads (CAS No. 9010–88–2) (provided for in
						subheading 3906.10.00), BS 110 beads (CAS No. 25034–86–0) (provided for in
						subheading 3906.90.50), and BS 130 beads (CAS No. 9010–88–2) (provided for in
						subheading 3906.10.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
